DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 remain cancelled. Claims 19-27 remain withdrawn from consideration. Claims 29 and 37 are cancelled and Claims 28, 30-36 and 38 are presently under examination by applicant’s amendments to the claims filed with the response dated 11 June 2021.
Applicant’s amendments to the claims filed with the response dated 11 June 2021 have overcome rejections under 35 U.S.C. 112(b). These rejections are therefore withdrawn. 
Upon performing an updated search and consideration of the amended claims, new art was discovered and a new grounds of rejection is presented below for new claim 38 and the prior grounds of rejection for claims 28, and 30-36 are maintained.
Applicant’s arguments and remarks are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al (US 2004/0200520) as further evidenced by Sinton (US 5,053,083) and further in view of Dimitrov et al (US 2012/0090673) and further in view of Moslehi’399 (US 2012/0028399).

Regarding claim 28 Mulligan discloses a solar cell comprising: 
a semiconductor substrate of a first conductivity type ([0011] Figs. 1-8 see: n-type silicon substrate 10); 
a plurality of base layers where each base layer of the plurality of base layers is of the-3-Application No.: 15/753,152 first conductivity type, and has a dopant concentration higher than in the semiconductor substrate ([0012]-[0014] Figs. 1-8 see: plurality of n+ regions 18 formed in n-type silicon substrate 10), and an emitter layer of a second conductivity type which is an opposite conductivity type to the first conductivity type ([0012]-[0014] Figs. 1-8 see: p+ doping region 12), each base layer and/or the emitter layer being provided on a first main surface of the substrate ([0012]-[0014] Figs. 1-8 see: p+ doping region 12 formed on back surface of n-type silicon substrate 10); 
a dielectric film provided on each base layer and the emitter layer ([0012]-[0014] Figs. 1-8 see: silicon oxide film 14 provided on n+ regions 18 and p+ doping region 12); 
a plurality of base electrodes where each base electrode of the plurality of base electrodes is electrically connected with at least one base layer of the plurality of base layers ([0020] Fig. 8 see: metal gridlines 52 provided in electrical contact with n+ regions 18); and 

the first main surface has a plurality of separate recesses in a pattern, with a surface of each recess of the plurality of separate recesses in the pattern being flat, and one base layer of the plurality of base layers is formed on the flat surface of each recess of the plurality of separate recesses in the pattern ([0012]-[0014] Figs. 1-8 see: plurality of n+ regions 18 formed in n-type silicon substrate 10 formed on flat lower levels etched into the back surface of the n-type silicon substrate 10).
Regarding the claim 28 limitation of “each recess of the plurality of separate recesses in the pattern has a width of 50 to 200 µm”, Mulligan teaches in para [0014] that the n+ regions 18 and p+ doping region 12 formed into the back surface of the solar cell substrate can be formed in the method of Sinton (US 5,053,083) where Sinton teaches the width of the recesses formed into the back surface of the semiconductor substrate each have a width of 50 to 200 µm (Sinton, C6/L53-68, C10/L1-4 Figs. 3a-h see: trenches 44 are formed 60 µm wide). Thus, the solar cell of Mulligan is believed to meet the claim 28 limitation “each recess of the plurality of separate recesses in the pattern has a width of 50 to 200 µm”.
Mulligan does not explicitly disclose wherein the first main surface of the substrate is provided with unevenness formed at least at the contact interface between each emitter electrode and the emitter layer.
Mulligan does not explicitly disclose the flatness of the surface of each recess of the plurality of separate recesses in the pattern being less than 1 µm in a PV value.
2 between said second doped region 318 and the electrode 322). Dimitrov teaches this textured selective emitter creates an area of lower sheet resistance at the contact interface to provide a better solar cell contact that increases cell efficiency (Dimitrov, [0005]-[0006], [0030] and see Table 1).
Dimitrov and Mulligan are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Mulligan in view of Dimitrov to provide the first main surface of the substrate of Mulligan with unevenness formed at least at the contact interface between the emitter electrode and the emitter layer of Mulligan as taught by Dimitrov (Dimitrov, [0023]-[0024], [0026], Figs. 3G and 4 see: semiconductor substrate 302 has a selective emitter portion where a second doped region 318 on second region 314 has a second texture structure L2 between said second doped region 318 and the electrode 322) as Dimitrov teaches this textured selective emitter creates an area of lower sheet resistance at the contact interface to provide a better solar cell contact that increases cell efficiency (Dimitrov, [0005]-[0006], [0030] and see Table 1).
Moslehi’399 teaches a method of forming smooth interfaces in trenches for solar cell base region contacts having a PV value less than 1 µm (Moslehi’399, [0036], [0038] 
Moslehi’399 and Mulligan are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Mulligan such that the flatness of the surface of each recess of Mulligan is less than 1 µm in a PV value as taught by Moslehi’399 (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference) as Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]).
Alternatively, as Moslehi’399 teaches the surface recombination velocity in the solar cell is a variable that can be modified (reduced) by modifying (increasing) the smoothness or flatness of the surface of the recesses, the flatness of the recesses of Mulligan, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the flatness of the recesses cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 30 modified Mulligan discloses the solar cell according to claim 28, wherein the first conductivity type is N-type, and the second conductivity type is P-type ([0012]-[0014] Figs. 1-8 see: plurality of n+ regions 18 formed in n-type silicon substrate 10 and the emitter region 12 is p-type).  

Regarding claim 32 modified Mulligan discloses the solar cell according to claim 28, wherein each base layer is contiguous to the emitter layer ([0012]-[0014], Figs. 1-8 see: n+ regions 18 are contiguous to the p+ region 12 over the back surface).

Regarding claim 33 modified Mulligan discloses the solar cell according to claim 28, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate ([0012]-[0014], Figs. 1-8 see: front surface 54 of silicon substrate is textured).  

Regarding claim 34 modified Mulligan discloses the solar cell according to claim 28, and Dimitrov discloses wherein the unevenness is texture (Dimitrov, [0024], [0026], 2).  

Regarding claims 35 and 36 modified Mulligan discloses a photovoltaic module comprising the solar cell according to claim 28 built-in and a photovoltaic power generation system comprising the photovoltaic module according to claim 35 (Mulligan [0003] see: solar cells are assembled into modules which are usable in power generation systems).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al (US 2004/0200520) as evidenced by Sinton (US 5,053,083) in view of Dimitrov et al (US 2012/0090673) in view of Moslehi’399 (US 2012/0028399) as applied to claims 28, 30 and 32-36 above, and in further view of Pawlak et al (US 2011/0303280).

Regarding claim 31 modified Mulligan discloses the solar cell according to claim 30, but does not explicitly disclose wherein the dielectric film has a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the first main surface.  
Pawlak discloses a back surface dielectric film for a solar cell comprising a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the back surface (Pawlak, [0047], Fig. 7 see: surface passivation layer 23 comprising a stack of an Al2O3 layer and a silicon nitride layer). 
Pawlak and modified Mulligan are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Mulligan in view of Pawlak such that the dielectric film of Mulligan has a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the first main surface of Mulligan as taught by Pawlak (Pawlak, [0047], Fig. 7 see: surface passivation layer 23 comprising a stack of an Al2O3 layer and a silicon nitride layer) as Pawlak teaches this stack provides suitable rear surface passivation of the solar cell (Pawlak, [0047]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Mulligan et al (US 2004/0200520) as evidenced by Sinton (US 5,053,083) in view of Dimitrov et al (US 2012/0090673) in view of Moslehi’399 (US 2012/0028399) as applied to claims 28, 30 and 32-36 above, and in further view of Russell et al (US 2008/0216893)

Regarding claim 38, modified Mulligan discloses the solar cell according to claim 28 but does not explicitly disclose wherein the height of the unevenness is 1 to 50 µm.
Russell teaches a height of an unevenness of a back surface texturing of a solar cell is from about 2 microns to 8 microns to reduce reflection and increase the amount of light entering the solar cell (Russell, [0025], Fig. 1 see: textured back surface 65 of wafer 10).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Mulligan in view of Russell such that the height of the unevenness is 2 to 8 µm as taught by Russell in order to reduce reflection and increase the amount of light entering the solar cell as taught by Russell (Russell, [0025], Fig. 1 see: textured back surface 65 of wafer 10).

Claims 28, 30-31, 33-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi‘846 (US 2014/0017846) in view of Moslehi’399 (US 2012/0028399).

Regarding claim 28 Moslehi‘846 discloses a solar cell comprising: 
a semiconductor substrate of a first conductivity type ([0036], [0038] Fig. 7 see: n-type substrate 10); 
a plurality of base layers where each base layer of the plurality of base layers is of the-3-Application No.: 15/753,152 first conductivity type, and has a dopant concentration higher than in the semiconductor substrate ([0036], [0038] Fig. 7 see: n++ base contacts 12), and an emitter layer of a second conductivity type which is an opposite conductivity type to the first conductivity type, each base layer and/or the emitter layer being provided on a first main surface of the substrate ([0036], [0038] Fig. 7 see: p+ emitter layer 14 located at the back surface of substrate 10); 

a plurality of base electrodes where each base electrode of the plurality of base electrodes is electrically connected with at least one base layer of the plurality of base layers ([0036], [0038] Fig. 7 see: metallization layer 16 contacting base contacts 12); and 
a plurality of emitter electrodes where each emitter electrode of the plurality of emitter electrodes is electrically connected with the emitter layer ([0036], [0038] Fig. 7 see: metallization layer 16 contacting emitter 14); 
wherein, the first main surface of the substrate is provided with unevenness formed at least at the contact interface between each emitter electrode and the emitter layer ([0036], [0038] Fig. 7 see: surface texturization 26 extending to interface of p+ emitter contacts 20), 
the first main surface has a plurality of separate recesses in a pattern ([0036], [0038] Fig. 7 see: recesses in the back surface of the substrate 10 where n++ base contacts 12 are located).
Regarding the claim limitations “a surface of each recess of the plurality of separate recesses in the pattern being flat, the flatness of the surface of each recess of the plurality of separate recesses in the pattern being less than 1 µm in a PV value, and one base layer of the plurality of base layers is formed on the flat surface of each recess of the plurality of separate recesses in the pattern, and each recess of the plurality of separate recesses in the pattern has a width of 50 to 200 µm”, it’s not clear in Fig. 7 that Moslehi‘846 explicitly discloses the claimed flatness and width of the recesses in the 
Moslehi’399 teaches a method of forming smooth interfaces in trenches for solar cell base region contacts having a PV value less than 1 µm (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference). Moslehi’399 teaches the trenches(recesses) are formed to a width of 110 µm (Moslehi’399, [0038] see Fig. 2). Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]).
Moslehi’399 and Moslehi‘846 are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Moslehi‘846  such that the flatness of the surface of each recess of Moslehi‘846  is less than 1 µm in a PV value as taught by Moslehi’399 (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference) and has a width of 110 µm as taught by Moslehi’399 (Moslehi’399, [0038] see Fig. 2) as Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 30 modified Moslehi‘846 discloses the solar cell according to claim 28, wherein the first conductivity type is N-type, and the second conductivity type is P-type ([0036], [0038] Fig. 7 see: substrate 10 and base contact are n-type and emitter is p-type).  

Regarding claim 31 modified Moslehi‘846 discloses the solar cell according to claim 30, wherein the dielectric film has a layered structure of an aluminum oxide film and a silicon nitride film, with the aluminum oxide film being in contact with the first main surface ([0083] see: that backside passivation layer can comprise a layer of aluminum 

Regarding claim 33 modified Moslehi‘846 discloses the solar cell according to claim 28, wherein the semiconductor substrate is provided with unevenness formed on a second main surface of the substrate ([0036], [0038] Fig. 7 see: textured front-side 12).  

Regarding claim 34 modified Moslehi‘846 discloses the solar cell according to claim 28, wherein the unevenness is texture ([0036], [0038] Fig. 7 see: silicon surface texturization 26).  

Regarding claims 35 and 36 modified Moslehi‘846 discloses a photovoltaic module comprising the solar cell according to claim 28 built-in and a photovoltaic power generation system comprising the photovoltaic module according to claim 35 ([0087] see: solar cells can be assembled into modules which are usable in power generation systems).

Regarding claim 38 modified Moslehi‘846 discloses a photovoltaic module comprising the solar cell according to claim 28, and Moslehi‘846 teaches a height of the unevenness is in the range of approximately 0.1 micron to several microns (Moslehi‘846, [0032] see: average depth of texture on the backside of the solar cell is in the range of approximately 0.1 micron to several microns) which is a range which In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
Applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the response dated 11 June 2021 that the prior art combination of Mulligan, Sinton, Dimitrov and Moslehi’399 are combined, both the p+ regions 12 and the n+ regions 18 of Mulligan would be provided with unevenness and the n+ regions 18 of Mulligan cannot be flat and smooth and both of Dimitrov and Moslehi’399 cannot be combined at the same time and doing so would be improper hindsight reasoning and argues the Patent Office has failed to identify any proper motivation or benefit associated with the modification of Mulligan.
Applicant’s argument has been fully considered but is not found persuasive. First, applicant’s assertion that both the p+ regions 12 and the n+ regions 18 of Mulligan would be provided with unevenness if combined with Dimitrov and that the n+ regions 18 of Mulligan cannot be flat and smooth are not found persuasive as Dimitrov teaches 2 between said second doped region 318 and the electrode 322) not necessarily or specifically at the base layer (n+ regions 18 of Mulligan). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dimitrov teaches providing the this textured selective emitter (unevenness at the contact interface between the emitter electrode and emitter layer) creates an area of lower sheet resistance at the contact interface to provide a better solar cell contact that increases cell efficiency (Dimitrov, [0005]-[0006], [0030] and see Table 1). Furthermore, Moslehi’399 teaches forming the smooth interfaces in trenches for solar cell base region contacts having a PV value less than 1 µm (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference) where this smoothness of the recess allows .
Applicant’s further arguments and remarks on pages 7-8 of the response dated 11 June 2021 directed to allegations that unexpected results in the claimed invention are not found persuasive as applicant has not properly established that the claimed invention is commensurate in scope with the embodiment in the instant specification allegedly exhibiting the unexpectedly superior characteristics. For example, applicant had not established the “unevenness” formed at the contact interface between each emitter electrode and emitter layer recited in claim 28 necessarily results in the low contact resistance between the emitter and collecting electrode as recited in para [0030] of applicant’s instant specification. Para [0030] teaches the low contact resistance between the emitter and collecting electrode is a result of the ‘fine unevenness’ between the emitter and collecting electrode and not necessarily the more broadly recited unevenness of claim 28. Furthermore, the examiner notes that Moslehi'399 teaches at paras [0036] and [0038] that the flat surface of the recesses reduces carrier recombination (better surface recombination velocity) to increase solar cell efficiency which appears to be the same effect as in applicant's instant specification at para 

Applicant argues on pages 8-10 of the response dated 11 June 2021 that the prior art of Moslehi‘846 (US 2014/0017846) and Moslehi’399 (US 2012/0028399) do not teach the claim 28 limitation of “the flatness of the surface of each recess in the plurality of separate recesses in the pattern being less than 1 µm in a PV value”. Applicant argues Moslehi‘846 teaches a textured portion 26 in Fig. 7 formed in the surface of the recess to improve light trapping and providing the surface of each recess of Moslehi‘846 with the smooth profile surface taught by Moslehi’399 is contrary to the teachings of Moslehi‘846.
Applicant’s arguments have been fully considered but are not found persuasive. First, Fig. 7 of Moslehi‘846 does not explicitly illustrate the textured portion 26 in Fig. 7 at the interface between the between the base layers (n++ base contacts 12) and plurality of base electrodes (metallization layers 16), additionally Moslehi‘846 teaches the texturing for improving light trapping at the back surface does not have to be present in the substrate itself but can be provided in a dielectric passivation film on the back 
As recited above, Moslehi’399 teaches a method of forming smooth interfaces in trenches for solar cell base region contacts having a PV value less than 1 µm (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference). Moslehi’399 teaches the trenches(recesses) are formed to a width of 110 µm (Moslehi’399, [0038] see Fig. 2). Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell device of Moslehi‘846  such that the flatness of the surface of each recess of Moslehi‘846  is less than 1 µm in a PV value as taught by Moslehi’399 (Moslehi’399, [0036], [0038] Fig. 2 see: trench formed in back surface of silicon solar cell having a smooth profile where the lower surface of the trench illustrated in Fig. 2 has surface irregularity ranges (peaks and valleys) of less than 1 µm in difference) and has a width of 110 µm as taught by Moslehi’399 (Moslehi’399, [0038] see Fig. 2) as Moslehi’399 teaches this smoothness of the recess allows for better surface recombination velocity to improve solar cell efficiency (Moslehi’399, [0036], [0038]). Furthermore, texturing at recesses of Moslehi‘846 can be .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s further arguments and remarks to the rejection under the prior art combination of Moslehi‘846 in view of Moslehi’399 are moot as they depend from the arguments rebutted above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726